Appeal by the defendant from (1) two judgments of the Supreme Court, Queens County (Clabby, J.), both rendered January 11, 1994, convicting him of criminal possession of stolen property in the fourth degree under Indictment No. 5310/92 and criminal possession of a controlled substance in the third degree under Indictment No. 10521/93, upon his pleas of guilty, and imposing sentences, and (2) an amended judgment of the same court, also rendered January 11, 1994, revoking a sentence of probation previously imposed by the same court (Chetta, J.), upon a finding that he had violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of criminal possession of a controlled substance in the fourth degree under Indictment No. 12830/91.
Ordered that the judgments and the amended judgment are affirmed.
*406Contrary to the defendant’s contention, the court did not improperly sentence him to interim probation (see, People v Avery, 85 NY2d 503). Sullivan, J. P., Miller, Copertino, Joy and Friedmann, JJ., concur.